UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OI~IIO
EASTERN DIVISION

ANTHONY THOMAS HEWITT,

Plaintiff,
Case No. 2:18-cv-350

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.
M_E

This matter is before the Court for consideration of the parties’ Joint Motion for
Attorney’S Fees. (ECF No. 25 .) Upon reviewing the motion, the Court GRANTS the parties’
Joint Stipulation for an Award of Attorney’s Fees Pursuant to the Equal Access to Justice Act
(“EAJA”), 28 U.S.C. § 2412, and awards Plaintiff $4,044.90 in attorney fees, expenses, and
costs. The award of attomey fees, costs, and expenses will fully satisfy and settle all Plaintiff’s
claims under 28 U.S.C. § 2412 that may be payable in this case.

Any fees paid belong to Plaintiff and can be offset to Satisfy any pre-existing debt that
Plaintiff owes the United States, pursuant to the decision in Astrue v. flatlij 560 U.S. 586, 130
S. Ct. 2521 (2010). If counsel for the parties can verify that Plaintiff owes no pre-existing debt
subject to offset, the Defendant agrees to direct that the award be made payable to Plaintiff’ s

attorney pursuant to an EAJA assignment duly signed by Plaintiff.

 

IT IS SO ORDERED.
|~ 3 ' 'A.o \ a /~’\
DATE EDM A. SARGUS, JR.

CHIE ITED STATES DISTRICT JUI)GE

